Citation Nr: 0805333	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  01-04 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable rating for service-connected 
intrastromal corneal foreign body of the left eye status post 
shell fragment wound.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1965 to June 
1969, and from November 1969 to November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
April 2001.  A statement of the case was issued in May 2001, 
and a substantive appeal was received in May 2001.  

The issue on appeal was most recently before the Board in 
June 2005.  The veteran appealed the Board's June 2005 denial 
to the United States Court of Appeals for Veterans Claims 
(Court).  By memorandum decision dated March 26, 2007, the 
Court vacated the Board's June 2005 denial and remanded this 
matter to the Board for compliance with the instructions 
included in the Brief of Appellee by the United States 
Secretary of Veterans Affairs (Secretary).

A VA Form 9 was received in May 2001 in which the veteran 
marked the appropriate box that he wanted a Board hearing in 
Washington D.C.  However, he subsequently withdrew his 
hearing request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the Court has remanded this matter to the 
Board for development in accordance with the Secretary's 
concessions discussed in the September 2006 Brief of the 
Appellee.  The Court also vacated the Board's June 2005 
decision.  As discussed in the September 2006 Brief of the 
Appellee, even though the RO in a March 2001 rating decision 
acknowledged that the veteran's exposure to shell fragments 
during combat was verified by service medical records, by 
rating decision in March 2001 and Board decision in June 
2005, the veteran was denied a compensable rating since loss 
of visual acuity in the left eye was medically attributed to 
advanced arteriolar sclerosis of the retinal arteries and not 
to the shrapnel fragment wound to the veteran's face.  

However, as discussed in the September 2006 Brief of the 
Appellee, based on the November 2000 VA examination, it was 
not clear whether the examiner reviewed the appellant's 
entire claims file, including the veteran's service medical 
records prior to rendering a decision.  First, the doctor 
stated that the veteran "believed that he got a piece of 
shrapnel in his eye" during service even though service 
medical records indicate that the veteran incurred shrapnel 
in the left eye during service.  Also, the examiner limited 
his discussion of the evidence to 1997 medical records and 
did not address a January 24, 2000, VA outpatient treatment 
record, which suggests a relationship between the veteran's 
left eye visual impairment and the shrapnel injury in 
service.  It was noted that a remand was warranted since the 
Board relied on the opinion rendered in the November 2000 VA 
examination.  Accordingly, the Board was directed to obtain 
another VA examination wherein the VA examiner is provided 
the veteran's claims file for review prior to rendering an 
opinion regarding the etiology of the impaired vision of the 
veteran's left eye.    

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate service connection claims, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating and/or an effective date for 
the disability on appeal.  

The Board also notes a recent judicial decision addressing 
notice in increased rating claims.  Vazquez-Flores v. Peake, 
No. 05-0355, (U.S. Vet. App. January 30, 2008).  The Court 
noted that for an increased-compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.  

Since the appeal is being remanded for another VA 
examination, it is appropriate to also direct that the RO 
furnish proper notice under 38 U.S.C.A. § 5103(a) to comply 
with the Court's holdings.  

Additionally, the Board also notes that discussed in the 
September 2006 Brief of the Appellee was the veteran's 
contention that the RO failed to provide him with copies of 
documents that he requested from his claims file.  Since the 
case must be returned to the RO for other reasons outlined 
above, it is appropriate to obtain clarification from the 
veteran regarding any outstanding request for copies of his 
records.



Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and/or 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO should send the veteran an 
appropriate letter providing notice 
regarding the issue of entitlement to 
assignment of an increased rating for 
service-connected intrastromal corneal 
foreign body of the left eye status post 
shell fragment wound in order to comply 
with Vazquez-Flores v. Peake, No. 05-
0355, (U.S. Vet. App. January 30, 2008).

3.  The RO should contact the veteran and 
request clarification regarding any 
outstanding request for copies of 
records.  The RO should then take 
appropriate action regarding any such 
request for records. 

4.  The veteran should also be afforded 
an appropriate VA examination to 
determine the nature, extent and etiology 
of the current impaired vision of the 
veteran's left eye.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination.  Any medically 
indicated special tests should be 
accomplished.  

The examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that the impaired vision of 
the veteran's left eye is related to the 
service-connected left eye disability, 
described for rating purposes as 
intrastromal corneal foreign body of the 
left eye status post shell fragment 
wound.  In offering this opinion, the 
examiner should comment on pertinent 
medical evidence, to specifically include 
the January 24, 2000, VA outpatient 
treatment record.   

5.  The RO should then review the 
expanded record, to include the evidence 
received since the most recent 
supplemental statement of the case.  The 
RO should then determine if a compensable 
rating for service-connected intrastromal 
corneal foreign body of the left eye 
status post shell fragment wound is 
warranted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

